Citation Nr: 0835850	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

4.  Entitlement to a compensable rating for erectile 
dysfunction.

5.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the right upper extremity, to include 
a compensable rating earlier than March 2006.

6.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the left upper extremity, to include a 
compensable rating earlier than March 2006.

7. Entitlement to service connection for major depressive 
disorder, claimed as secondary to diabetes.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2004, January 2005, and April 2006 rating 
decisions.  

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The totality of the medical evidence fails to make it as 
likely as not that the veteran's depressive disorder was 
caused by his service connected diabetes mellitus.



2.  The veteran's hearing loss is manifested by hearing 
acuity at level VII for his right ear and level VI for his 
left ear.

3.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, which is the maximum rating authorized under 
Diagnostic Code 6260.  

4.  The evidence fails to show that regulation of activities 
has been required to treat the veteran's diabetes mellitus.

5.  The evidence fails to show deformity of the penis.

6. The medical evidence currently shows mild peripheral 
neuropathy in the veteran's upper extremities.

7.  The evidence showed mild peripheral neuropathy in the 
veteran's upper extremities at his first VA examination after 
he filed his claim.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a depressive disorder 
as secondary to the veteran's diabetes mellitus have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).

2.  Criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2007). 

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

4.  Criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7913 
(2007).

5.  Criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, DC 7522 (2007).  

6.  Criteria for a rating in excess of 10 percent for 
diabetic neuropathy of the left upper extremity have not been 
met; but the criteria for a 10 percent rating were met as of 
the date the veteran's claim was received.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 
8613 (2007).  

7.  Criteria for a rating in excess of 10 percent for 
diabetic neuropathy of the right upper extremity have not 
been met; but the criteria for a 10 percent rating were met 
as of the date the veteran's claim was received.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 
8613 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

The veteran has been diagnosed with major depressive 
disorder, which he believes is caused by his service 
connected disabilities.  It is noted that the veteran had 
previously filed a claim for post-traumatic stress disorder 
(PTSD), but his claim was denied as the medical evidence 
failed to show he met the criteria for that diagnosis.  
Instead, the evidence revealed that his symptoms were 
representative of major depressive disorder.  

The veteran then claimed that his major depressive disorder 
was caused by his service connected erectile dysfunction.  He 
was provided with a VA examination in August 2005 at which he 
was diagnosed with major depressive disorder.  However, the 
examiner opined that the major depressive disorder was not 
due to or caused by nor secondary to the veteran's erectile 
dysfunction, explaining that the veteran had a history of 
depression long before his erectile dysfunction was 
diagnosed.

The veteran has since asserted that his major depressive 
disorder was secondary to his service-connected diabetes 
mellitus.  In support of this claim, the veteran submitted a 
February 2006 report from a private psychiatrist who had been 
treating him since June 2005.  The psychiatrist noted that 
the veteran had a depressed mood with lack of motivation, and 
stated that the veteran had an emotional condition of a 
depressive nature with anxious component of a prominent type.  
The psychiatrist noted that the veteran "initially developed 
emotional symptoms of an anxious nature but later due to his 
diabetic condition."  The psychiatrist stated that the 
veteran was fearful of the complications the diabetes could 
cause him; and the psychiatrist opined that the veteran's 
"major depressive disorder recurrent is service connected 
with his diabetes mellitus type II."  

The veteran was provided with a second VA examination in 
March 2006.  The examiner reviewed the veteran's claims file 
and examined the veteran, confirming the diagnosis of major 
depressive disorder.  However, the examiner opined that the 
depressive disorder was not etiologically related to the 
veteran's diabetes mellitus.  The examiner explained that the 
veteran had been diagnosed with the major depressive disorder 
before he was diagnosed with diabetes mellitus; noting that 
the veteran was hospitalized in 1978 due to a suicide 
attempt, long before he was diagnosed with diabetes mellitus.

In this case several medical opinions have been presented 
regarding the etiology of the veteran's major depressive 
disorder.  While the Board may not ignore a medical opinion, 
it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases; rather, it 
is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, 
the private medical opinion, the grammatical structure of 
which is confusing, apparently concluded that the major 
depressive disorder was related to the veteran's diabetes 
mellitus.  There is, however, no indication that the 
psychiatrist had reviewed the veteran's claims file and 
medical records.  Additionally, the psychiatrist failed to 
address the veteran's psychiatric symptoms which manifested 
many years before the veteran was diagnosed with diabetes 
mellitus.  Conversely, the VA examiner had the benefit of 
reviewing the veteran's medical records, and therefore his 
opinion is considered more probative.  

The veteran's treatment records were reviewed, but they fail 
to address the etiology of his major depressive disorder.

As greater weight is attributed to the VA examiner's opinion, 
the balance of the evidence is against the veteran's claim, 
and it is therefore denied. 

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Hearing loss

The veteran is currently rated at 30 percent for bilateral 
hearing loss. 

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  

The veteran alleged in September 2005 that his hearing had 
worsened in severity; and he was provided with a VA 
audiologic examination in April 2006, the results of which 
are as follows, with pure tone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
95
95
LEFT
45
50
65
80
95

The average pure tone threshold in the veteran's left ear was 
73 decibels.  The average pure tone threshold in the 
veteran's right ear was 74 decibels.  The veteran also 
received a score of 68 percent for the left ear and 66 
percent for the right ear on the Maryland CNC test for word 
recognition.

Accordingly, the veteran was assigned level VII for his right 
ear and level VI for his left ear, which meets the schedular 
criteria for a 30 percent rating for hearing loss.  Table VIa 
was not available, as the evidence failed to show a decibel 
loss of 55 at 1,000 Hz for either ear, and failed to show a 
loss of less than 30 decibels at 1,000 Hz in either ear.  See 
38 C.F.R. § 4.86

VA treatment records show that the veteran wears hearing 
aids, but fail to show any additional results from 
audiometric testing.  As noted above, hearing loss for 
disability purposes is rated mechanically based on 
audiological testing; and in this case, at no time during the 
course of his appeal has testing of the veteran's hearing 
acuity shown hearing loss that would warrant a rating in 
excess of the 30 percent he is currently assigned.  As such, 
the criteria for a higher rating have not been met, and the 
veteran's claim is therefore denied.  



Tinnitus

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, DC 6260.  See also Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  As there is no legal basis upon 
which to award a higher evaluation for tinnitus, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Diabetes 

The veteran is currently rated at 20 percent for his diabetes 
mellitus under 38 C.F.R. § 4.119, DC 7913 which is assigned 
when the treatment of diabetes mellitus requires either 
insulin and a restricted diet, or an oral hypoglycemic agent 
and restricted diet.  A 40 percent rating is assigned when 
the treatment of diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities.

The veteran underwent a VA examination in June 2004 at which 
it was noted that he had no history of ketoacidosis or 
hypoglycemic reactions.  The veteran reported that he was 
initially started on exercise and diet and it was noted that 
he had lost approximately 10 pounds over the past three 
years.  However, no restriction of activities had been 
ordered and the veteran was not using any oral hypoglycemic 
agents to regulate his diabetes mellitus, only diet and 
exercise programs. 

The veteran underwent a second VA examination in April 2006 
at which it was noted that he had no history of ketoacidosis 
or hypoglycemic reactions.  It was noted that the veteran was 
following a diet, and was taking an oral hypoglycemic agent 
(glyburide) each morning, but no restrictions had been placed 
on his activities.  

VA treatment records were reviewed, but they fail to show 
that treatment of the veteran's diabetes mellitus requires 
regulation of activities.

While the veteran asserts that his diabetes mellitus is worse 
than it is currently rated, neither VA treatment records, nor 
VA examination reports show that regulation of activities is 
required to treat his diabetes mellitus.  As such, the 
criteria for a rating in excess of 20 percent for diabetes 
mellitus have not been met, and the veteran's claim is 
therefore denied.

Neuropathy

The veteran currently receives 10 percent ratings for 
neuropathy in each upper extremity under 38 C.F.R. § 4.124a, 
DC 8515.  The veteran was initially assigned a noncompensable 
rating by an August 2004 rating decision which was made 
effective in August 2003.  The veteran filed a notice of 
disagreement in September 2004, a statement of the case was 
issued in March 2005, and the veteran perfected his appeal 
that same month.  A July 2006 rating decision increased the 
veteran's neuropathy rating to 10 percent for each upper 
extremity, effective in March 2006 (which the rating decision 
indicated was the date the veteran's claim had been 
received).  The Board found no such claim, and given that the 
veteran has continuously pursued his appeal since his initial 
claim, the Board must consider the matter from the initial 
rating.  

Under DC 8515, a 10 percent rating is assigned for mild 
incomplete paralysis of the median nerve; while 20 and 30 
percent ratings are assigned for moderate incomplete 
paralysis, depending on whether the major or minor hand is 
impacted.
The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than what is seen 
with complete paralysis, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most the moderate degree.

The veteran underwent a VA peripheral nerve examination in 
June 2004 at which he described numbness in his hands.  The 
examiner indicated that the veteran's symptoms suggested 
peripheral neuropathy in his upper extremities.  
Nevertheless, pinprick and mono-filament touch was present in 
both upper extremities; and the motor examination was normal.  
Furthermore, there was no atrophy, no involuntary movements, 
and no fasciculations; and there was no downward or pronator 
drift in the upper extremities during the postural arm 
extension test and there was no hemi or monoparesis.  The 
grip and pince grasp function was normally preserved.  Deep 
tendinous reflexes were normoactive 2+ (normal) in both upper 
extremities.  

The veteran also underwent electrodiagnostic testing in June 
2004.  A nerve conduction study (NCS) of both upper 
extremities showed normal values for velocity, latency, 
amplitude for all motor nerves, but slowing, low amplitude 
and increased latency for right and left ulnar nerves, 
sensory branch and left median nerves.  The doctor indicated 
that the findings were compatible with axonal and 
demyelinating sensory peripheral neuropathy.

In July 2004, the veteran underwent a private neurologic 
evaluation.  Motor testing showed no involuntary movements, 
atrophy, or fasciculations; and the veteran had good tone and 
strength.  The veteran had normal range of motion in his 
extremities and the doctor indicated the possible presence of 
mild diabetic polyneuropathy. 

The veteran underwent another VA examination in July 2005 at 
which it was noted that he was independent in the activities 
of daily life and self-care.  The examiner indicated that 
motor testing was completely normal in power and tone, with 
no atrophy, no involuntary movements, and no fasciculations.  
Pinprick was preserved and deep teninous reflexes were 
normoactive.  The examiner also saw no wasting, but indicated 
that electrodiagnostic evidence showed mild early sensory 
motor peripheral neuropathy.

The veteran underwent another VA examination in June 2006 
after complaining of worsening limitation of motion in both 
arms.  The veteran complained of decreased grip strength and 
dropping objects.  The examiner found no atrophy, no 
involuntary movements, and no fasciculations.  There was also 
no hemi or monoparesis and no drift of upper extremities 
during the postural arm extension test.  Tone was normal and 
there was no limitation of motion in the hands, wrists, or at 
elbow level.  Grip was 4/5 bilaterally.

The veteran underwent a fourth VA examination in June 2007 at 
which there was no atrophy, involuntary movements, or 
fasciculations.  There was, however, a decreased sensation to 
pinprick and light touch.  Vibration perception also was not 
present distally at both wrists and hands, but muscle 
strength was 5/5 and the veteran displayed good hand grip 
strength.  The examiner indicated that the peripheral 
neuropathy was mild

The evidence in the veteran's claims file continues to show 
the presence of mild peripheral neuropathy in each of the 
veteran's upper extremities.  For example, the examiner at 
the veteran's most recent examination found that the 
peripheral neuropathy was mild.  As such, a rating in excess 
of 10 percent is not warranted for either upper extremity, 
and to that extent the veteran's claim is denied.

However, a review of the veteran's claims file shows that the 
veteran was diagnosed with peripheral neuropathy at his first 
VA examination (June 2004) after filing his claim.  Less than 
a month later, a private doctor opined that the veteran had 
mild diabetic polyneuropathy.  As such, given that the 
veteran was found to have mild peripheral neuropathy at the 
first VA examination following the filing of his claim, the 
effective date for the assignment of the 10 percent rating 
for each upper extremity should be the date the veteran's 
claim was received, August 28, 2003; and to this extent, the 
veteran's claim is granted.

Erectile dysfunction

The veteran's erectile dysfunction is currently rated as 
noncompensable under 38 C.F.R. § 4.115b, DC 7522, which 
provides a 20 percent rating only if there is deformity of 
the penis with loss of erectile power.  DC 7522 also 
instructs that in cases such as this one, entitlement to SMC 
should also be considered.  However, the veteran has already 
been granted SMC for his erectile dysfunction.

The veteran underwent a VA examination in June 2004 at which 
it was noted that he was fully impotent at present.

At a VA examination in March 2006, the examiner found that 
the veteran's penis was normal with no deformities present.  

The veteran's claims file is void of any evidence that his 
penis is deformed.

Accordingly, the criteria for a compensable rating 
(independent of the SMC) have not been met, and the veteran's 
claim is therefore denied.


ORDER

A rating in excess of 30 percent for bilateral hearing loss 
is denied.

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A compensable rating for erectile dysfunction is denied.

A rating in excess of 10 percent for diabetic neuropathy of 
the right upper extremity is denied.

An effective date of August 28, 2003 for the assignment of a 
10 percent for diabetic neuropathy of the right upper 
extremity is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 10 percent for diabetic neuropathy of 
the left upper extremity is denied.

An effective date of August 28, 2003 for the assignment of a 
10 percent for diabetic neuropathy of the left upper 
extremity is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The veteran asserts that he is unemployable as a result of 
his service connected disabilities.  The veteran is currently 
service connected for bilateral hearing loss (rated at 30 
percent), right lower extremity peripheral artery disease 
(rated at 20 percent), left lower extremity peripheral artery 
disease (rated at 20 percent), diabetes mellitus (rated at 20 
percent), diabetic neuropathy of the right upper extremity 
(rated at 10 percent), diabetic neuropathy of the left upper 
extremity (rated at 10 percent), tinnitus (rated 10 percent) 
and erectile dysfunction (rated as non compensable).  His 
disabilities combine to an 80 percent disability rating.   

The veteran's claim was denied as the RO reasoned he was not 
working because of impairment from non-service connected 
disabilities.  In this regard, the record shows the veteran 
is in receipt of Social Security benefits by virtue of back 
and psychiatric disorders.  Nevertheless, during the course 
of this appeal, the veteran has not been afforded a VA 
examination to specifically determine whether it is at least 
as likely as not that his service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  This should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by an individual(s) with the 
appropriate expertise.  The examiner(s) 
should be provided with the veteran's 
claim file and asked to fully review it.  
The examiner(s) should specifically 
indicate whether, without taking his age 
into account, the veteran is precluded 
from obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities 
(bilateral hearing loss, right lower 
extremity peripheral artery disease, left 
lower extremity peripheral artery 
disease, diabetes mellitus, diabetic 
neuropathy of the right upper extremity, 
diabetic neuropathy of the left upper 
extremity, tinnitus, and erectile 
dysfunction).  Any opinion should be 
supported by a complete rationale.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


